 

Exhibit 10.7

 

PROMISSORY NOTE

 

January 30, 2002

$750,000.00

 

FOR VALUE RECEIVED, SCOTT R. ROYSTER, an individual residing at 15 19 Kingman
Place, NW, Washington, DC 20005, (the “Executive”) hereby unconditionally
promises to pay to the order of RADIO ONE, INC., a Delaware corporation (“Radio
One”) the aggregate principal sum of Seven Hundred and Fifty Thousand Dollars
($750,000.00) (the “Principal Amount”) in accordance with the terms and
conditions of this Promissory Note (this “Note”) set forth below. This Note
evidences a loan made by Radio One to the Executive pursuant to the Amended and
Restated Employment Agreement between Radio One and the Executive, dated as of
October 18, 2000 (the “Employment Agreement”) and is a full recourse obligation
of the Executive. Capitalized terms contained herein but not defined herein have
the meanings ascribed to them in the Employment Agreement.

 

1. Interest. No interest shall accrue on the Principal Amount of this Note.

 

2. Maturity. This Note shall be due and payable in full on the earlier of (a)
January 1, 2005, and (b) the sixtieth (60th) calendar day following the
effective date of the termination of the Executive’s employment with the
Company.

 

3. Payment. Except as provided below, any payments made hereunder shall be made
by wire transfer or certified check in lawful money of the United States of
America and shall be made to Radio One, Inc., at 5900 Princess Garden Parkway,
8th Floor, Lanham, MD 20706 or such other address as Radio One may designate in
writing. The Executive may satisfy all or a portion of his obligations hereunder
by transferring to the Company, free and clear of any lien, security interest,
claim or other encumbrance (other than those arising under the Employment
Agreement), shares of Purchased Common Stock. For purposes of determining the
amount of the Executive’s obligations hereunder thus satisfied, shares of
Purchased Common Stock that have not vested pursuant to Section 5.12(d) of the
Employment Agreement shall be deemed to have a value equal to $7.00 per share,
and shares of Purchased Common Stock that have vested pursuant to Section
5.12(d) of the Employment Agreement shall be deemed to have a per share value
equal to their Fair Market Value. For purposes hereof, the term “Fair Market
Value” per share, on any given date, means the average for the preceding ten
(10) trading days of the closing prices of the sales of the relevant class of
Purchased Common Stock on all securities exchanges on which such stock may at
the time be listed, or, if there have been no sales on any such exchange on any
day, the average of the highest bid and lowest asked prices on all such
exchanges at the end of such day, or, if on any day such stock is not so listed,
the average of the representative bid and asked prices quoted on the Nasdaq
Stock Market as of 4:00 P.M., New York time, or, if on any day such stock is not
quoted on the Nasdaq Stock Market, the average of the highest bid and lowest
asked prices on such day in the domestic over-the-counter market as reported by
the National Quotation Bureau, Incorporated, or any similar successor
organization. If at any time the relevant class of Purchased Common Stock is not
listed or quoted, the Fair Market Value per share shall be determined by the
Board or a committee of the Board based on such factors as the members thereof
in the exercise of their business

 

1



--------------------------------------------------------------------------------

 

judgment reasonably consider relevant. After all obligations arising under this
Note have been satisfied in full, this Note will be surrendered to the Executive
for cancellation.

 

4. Costs of Enforcement and Collection. The Executive agrees to pay any and all
costs or expenses, including without limitation reasonable attorneys fees,
incurred or arising in connection with the enforcement by Radio One of its
rights under this Note. The Executive agrees that all such costs and expenses
may be added to and become part of the Principal Amount and will become a full
recourse obligation of the Executive.

 

5. Waiver of Presentment. The Executive hereby waives presentment for payment,
protest, demand, notice of protest, notice of nonpayment and diligence with
respect to this Note, and expressly agrees that this Note, or any payment
hereunder, may be extended from time to time and that Radio One may accept
security for this Note or release security for this Note, all without in any way
affecting the liability of the Executive hereunder.

 

6. Modification. Except as may otherwise be expressly provided herein, the
provisions of this Note may be amended and the Executive may take any action
herein prohibited, or omit to perform any act herein required to be performed by
the Executive, but only if the Executive has obtained the written consent of
Radio One.

 

7. Severability. If any provision of this Note shall be held to be invalid or
unenforceable under any applicable law, then such provision shall be deemed
inoperative to the extent that it conflicts with such law. Such provision shall
not affect the validity or enforceability of any other provision hereof, and to
this extent the provisions hereof shall be severable.

 

8. Choice of Law. This Note and the rights and obligations hereunder shall be
construed under and governed by the internal laws of the state of Maryland,
without regard to conflicts of laws principles.

 

9. Entire Agreement. This Note and the Employment Agreement represent the final
and complete agreement between the parties as to the loan represented hereby and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties.

 

10. Right of Offset. The Executive agrees, and by its acceptance here of Radio
One acknowledges and agrees for itself and any assignee hereof, that
concurrently with the execution and delivery of this Note Executive and Radio
One are entering into the Employment Agreement which provides, among other
things, for the payment of various amounts to Executive. At the sole option of
Executive, any amounts due hereunder shall be offset against any amount owing
but not paid under or with respect to the Employment Agreement. Without limiting
the generality of the foregoing, if at the time this Note becomes due and
payable the conditions set forth in the Employment Agreement with respect to the
earning or vesting all or part of the Initial Term Retention Bonus have been
satisfied, at the sole option of Executive, the payment of this Note shall be
offset against such Initial Term Retention Bonus.

 

2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Promissory
Note as of the date first above written.

 

EXECUTIVE

   

/s/ Scott R. Royster

--------------------------------------------------------------------------------

Scott R. Royster

     

Address:

           

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

3